Citation Nr: 1747794	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel







INTRODUCTION

The Veteran had active service in the Army from September 1969 to September 1971, including service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2016, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

Throughout the period on appeal, audiometric examinations show no greater than a level II hearing loss for the right ear and no greater than a level III hearing loss for the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In an October 2011 VA Form 9, the Veteran argued that an November 2009 VA examination did not adequately reflect the actual severity of his hearing loss and that the results from a July 2009 private examination would show that an increased rating was warranted.  In September 2016, pursuant to the September 2016 Board remand, the RO asked the Veteran to provide the contact information and appropriate release forms in order for VA to assist him in obtaining these records.  The Veteran did not provide the requested information.  In addition, pursuant to the September 2016 Board remand, in October 2016, the Veteran was afforded another VA audiometric examination.  The Board finds that these actions constitute substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on puretone thresholds alone may be assigned.  38 C.F.R. § 4.86.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, in July 2009, the Veteran filed a claim for an increased rating for hearing loss.  Along with the claim, the Veteran submitted a private treatment record indicating that he had mid to high frequency hearing loss.  The record indicates that the Veteran underwent a hearing test earlier that month but the results of such testing were not submitted.

Thereafter, the Veteran underwent an audiological evaluation through VA in November 2009.  The Veteran reported that his hearing had worsened.  The results of the audiological test are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
45
65
65
LEFT
10
15
35
80
80

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 92 percent in the right ear and 88 percent in the left ear.  The average of the puretones between 1000-4000 Hertz was 49 for the right ear and 53 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and II for the left under Table VI.  Such a degree of hearing loss warrants a noncompensable rating under Table VII.

The Veteran underwent another audiological evaluation through VA in October 2016.  The Veteran reported that his hearing loss impacted his daily life, including his ability to work, in that he experienced difficulty understanding conversation.  The results of the audiological test are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
60
60
LEFT
15
25
50
80
80

The average of the puretones between 1000-4000 Hertz was 49 for the right ear and 59 for the left.  Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent in both ears and the examiner indicated that use of the speech discrimination score was appropriate.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and III for the left under Table VI.  Such a degree of hearing loss warrants a noncompensable rating under Table VII.

Based on the above, the Board finds that the claim must be denied.  The Board has considered the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. 345.  The Veteran's report of difficulty hearing conversation is acknowledged, however, this is reflective of the type of functional difficulty that would be expected to be caused by his recorded levels of hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.).  Accordingly, the examinations of records are sufficiently in compliance with the provisions of VA regulations, and they are afforded great probative value in determining the Veteran's level of hearing impairment.

The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss does not warrant entitlement to a compensable rating.  In reaching this conclusion, the Board has considered the applicability of the reasonable doubt doctrine; however, since the preponderance of the evidence is against his claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


